Pearl Fowler sued J.A. *Page 46 
Miner to recover damages for injuries received in an automobile accident resulting from the alleged negligence of the driver of a motor truck owned by Miner. The truck was being operated under a permit issued by the Corporation Commission and carried liability insurance as a prerequisite to the issuance of the permit. The insurance carrier, Commercial Standard Insurance Company, was joined as a party defendant on the ground that it was jointly and severally liable with the defendant Miner for the injuries sustained. The defendant Miner filed a motion to strike all the allegations relative to his codefendant insurance company on the ground of misjoinder of causes of action, misjoinder of parties defendant, and that the action against the insurance company was prematurely brought, which motion was overruled. The defendant insurance company filed a demurrer on the ground of misjoinder of causes of action and misjoinder of parties defendant, and for the further reason that the action was prematurely brought against it. This demurrer was overruled and exceptions properly saved to both of these orders.
The case was tried to a jury, with a resulting verdict in favor of plaintiff against both defendants, and judgment rendered thereon. A joint motion for new trial was filed and overruled, and a joint petition in error has been filed in this court by both defendants.
Plaintiffs in error state that there is but one question for determination:
"That the court erred in permitting the defendant Commercial Insurance Company to be made, and to remain, a party defendant in the trial of said action in the lower court, over the objection of both defendants."
The case of Enders v. Longmire, Adm'r, 179 Okla. 633,67 P.2d 12, is decisive of the issue presented herein and holds adversely to the contention of plaintiffs in error. The judgment is affirmed.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, and CORN, JJ., concur. GIBSON, J., dissents. BUSBY, J., absent.